     Case 0:21-cv-60593-WPD Document 3 Entered on FLSD Docket 03/17/2021 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


 GROWTH HARMONY DE, LLC, a Delaware limited                            )
            liability company                                          )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                           Civil Action No. 21-cv-60593-WPD
                                                                       )
MEGA LANGUAGE LTD., an Israeli limited company,                        )
      and OPHER BRAYER, an individual                                  )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           MEGA LANGUAGE LTD.
                                           23 Hannah Senesh Street
                                           Apt. 15
                                           Hertzliya, Israel 4644655



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Harvey W. Gurland, Jr., Esq.
                                           Julian Jackson-Fannin, Esq.
                                           Duane Morris LLP
                                           201 S. Biscayne Blvd., Suite 3400
                                           Miami, Florida 33131
                                           305.960.2200 / hwgurland@duanemorris.com / jjfannin@duanemorris.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             03/17/2021
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                                               s/ Maria Cruz
     Case 0:21-cv-60593-WPD Document 3 Entered on FLSD Docket 03/17/2021 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


 GROWTH HARMONY DE, LLC, a Delaware limited                            )
            liability company                                          )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                           Civil Action No. 21-cv-60593-WPD
                                                                       )
MEGA LANGUAGE LTD., an Israeli limited company,                        )
      and OPHER BRAYER, an individual                                  )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           OPHER BRAYER
                                           23 Hannah Senesh Street
                                           Apt. 15
                                           Hertzliya, Israel 4644655



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Harvey W. Gurland, Jr., Esq.
                                           Julian Jackson-Fannin, Esq.
                                           Duane Morris LLP
                                           201 S. Biscayne Blvd., Suite 3400
                                           Miami, Florida 33131
                                           305.960.2200 / hwgurland@duanemorris.com / jjfannin@duanemorris.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             03/17/2021
                                                                                                               s/ Maria
                                                                                         Signature of Clerk or Deputy   Cruz
                                                                                                                      Clerk
